DETAILED ACTION
Examiner amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shabbi S. Khan on 08/30/2022.
The application has been amended as follows:
In The Claim:
1.	(Currently Amended) A method, comprising:
maintaining, by a network device, respective short range connections between the network device and a first registered mobile device and a second registered mobile device;
receiving, by the network device from a client device, a request to access a server, the network device intermediary to the client device and at least one of the first registered mobile device and the second registered mobile device; 
selecting, by the network device, from the respective short range connections, responsive to receiving the request, a selected short range connection between the network device and 1) the first registered mobile device or 2) the second registered mobile device, via which the network device is to transmit network traffic corresponding to the request, wherein the first registered mobile device and the second registered mobile device are registered with the network device and having a respective cellular connection; and	
transmitting, by the network device, network traffic corresponding to the request from the client device via the selected short range connection to the first or second registered mobile device, to cause the first or second registered mobile device to send the network traffic via the respective cellular connection to the server.  
4.	(Currently Amended) The method of claim 3, further comprising:
receiving, by the first network device from the second network device via the first short range connection to the first mobile device, a first packet of the network traffic for the client device; and
receiving, by the first network device from the second network device via the second short range connection to the second mobile device, a second packet of the network traffic for the client device.
5.	(Currently Amended) The method of claim 1, further comprising:
receiving, by the network device from the client device, a priority of the first mobile device relative to the second cellular device; and 
selecting, by the network device, the short range connection between the network device and the first mobile device via which the network device is to transmit the network traffic corresponding to the request based on the priority from the client device.  
11.	(Currently Amended) A system, comprising:
	a network device configured to:
 		maintain respective short range connections between the network device and a first registered mobile device and a second registered mobile device;
 		receive, from a client device, a request to access a server, the network device intermediary to the client device and at least one of the first registered mobile device and the second registered mobile device;
 		select, from the respective short range connections, responsive to receiving the request, a selected short range connection between the network device and 1) the first registered mobile device or 2) the second registered mobile device, via which the network device is to transmit network traffic corresponding to the request, the first registered mobile device and the second registered mobile device registered with the network device and having a respective cellular connection; and 
transmit network traffic corresponding to the request from the client device via the selected short range connection to the first or second registered mobile device, to cause the first or second registered mobile device to send the network traffic via the respective cellular connection to the server.  
14.	(Currently Amended) The system of claim 13, wherein the first network device is further configured to:
receive, from the second network device via the first short range connection to the first mobile device, a first packet of the network traffic for the client device; and
receive, from the second network device via the second short range connection to the second mobile device, a second packet of the network traffic for the client device.
15.	(Currently Amended) The system of claim 11, wherein the network device is further configured to:
receive, from the client device, a priority of the first mobile device relative to the second mobile device; and 
select the short range connection between the network device and the first mobile device via which the network device is to transmit the network traffic corresponding to the request based on the priority from the client device.   
(End of Amendment)
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Please see the reason cited, on pages 8-9 of the remarks, by applicant filed on 06/17/2022.  Moreover, the newly added limitations are not taught nor suggested by those prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al. (U.S. 20170150543) disclose a user must check a list of APs using a Scan list, and determine whether a certain AP is an accessible or connectable AP, using the list of APs; in order to access a desired AP, the user must perform a connection settings task. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  08/30/2022